Judgment of the Supreme Court, New York County (Kenneth Shorter, J.), entered on March 10, 1983, convicting the defendant after jury trial of criminal sale of a controlled substance in the second degree (Penal Law, § 220.41) and two counts of criminal possession of a controlled substance in the third degree (Penal Law, § 220.16) and sentencing the defendant to concurrent prison terms of 3 to 9 years on each of the convictions for possession of a controlled substance in the third degree and to a consecutive sentence of imprisonment of 4 years to life on his conviction of criminal sale of a controlled substance in the second degree is unanimously modified, on the law, to reverse so much of the sentences as directs that they be consecutive and substitute therefor a direction that they be concurrent and the judgment is otherwise affirmed. H The defendant’s convictions arise out of a single transaction involving the sale, on January 29, 1983, by him and an accomplice, Gilberto Colon, of an ounce of heroin to two undercover members of the Drug Enforcement Agency Task Force. Under these circumstances, only concurrent sentences can be imposed (see CPL 40.10, subd 2; Penal Law, § 70.25, subd 2; People v Martinez, 82 Mise 2d 56). Concur — Kupferman, J. P., Silverman, Fein, Kassal and Alexander, JJ.